DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, the independent claim, from which claims 2-9 depend and inherit all limitations therefrom, recites the limitation "the outer surface of the holder" in line 6 and “the outer surface of the magnet” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  In light of these antecedent issues, one skilled in the art would not be put on full notice regarding the metes and bounds of the claim.  Therefore, claims 1-9 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0358942 to Kimura et al. (hereinafter “Kimura”).
Regarding claim 1, Kimura teaches an optical member driving device comprising a frame-shaped holder (e.g., fig. 2, element 440; note: “frame-shaped” is not a defined term in the art and, absent further description/recitation, is interpreted as a mere label) for accommodating a lens device (e.g., fig. 1, see lens 201; note: “for” is intended use and not required by claim recitation and, at best, possibly only requiring minimal association), a magnet having a front surface adhesively fixed to a rear surface of the holder (e.g., fig. 2, element 470; [0048], “affixed to the shift base 440 by an adhesive”), and a movable portion comprising a holding portion (e.g., fig. 2, element 420; [0046]) for holding an image sensor (e.g., fig. 2, element 430; [0036], [0046]; note: “for” is intended use and not required by claim recitation and, at best, possibly only requiring minimal association), the movable portion being rockably supported at a position on a rear side of the lens device (e.g., figs. 1 and 2; [0046-50]; lens device interpreted to provide orientation of recited device elements), wherein the outer surface of the holder and the outer surface of the magnet are in parallel to each other (e.g., fig. 2), and an inclined surface is provided at a corner between the rear surface of the holder and an outer surface of the holder (e.g., fig. 2, see right side of holder).
	Regarding claim 3, Kimura teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the outer surface of the holder and the outer surface of the magnet are flushed with each other (fig. 2, share flush connection). 
Regarding claim 8, Kimura teaches a camera device comprising the optical member driving device according to claim 1 (see the 35 U.S.C. 102 rejection of claim 1, supra; also see figs. 1 and 2, element 400; note that beyond wording label changes in the preamble, no additional elements are recited). 
Regarding claim 9, Kimura teaches an electronic apparatus comprising the camera device according to claim 8 (see the 35 U.S.C. 102 rejection of claim 8, supra; also see fig. 1; note that beyond wording label changes in the preamble, no additional elements are recited).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2021/0084203 to Tatsuki et al. teaches a similar device.
U.S. Patent Publication No. 2018/0173080 to Enta teaches a similar image stabilization device.
U.S. Patent No. 11,163,212 to Fu et al. teaches a similar device.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697